UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1720


In Re:    SHAWN NEWTON,

                 Petitioner.




         On Petition for Writ of Mandamus.     (5:09-ct-03002-H)


Submitted:    October 20, 2009               Decided:   October 23, 2009


Before TRAXLER, Chief Judge,         NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shawn Newton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawn    Newton     petitions    for     a    writ    of     mandamus,

alleging that the district court has unduly delayed acting on

his 28 U.S.C. § 2241 (2006) motion.                  The case number Newton

references in his mandamus petition, however, corresponds to one

of his pending civil rights complaints, rather than a § 2241

petition.        We construe Newton’s mandamus petition as seeking an

order from this court directing the district court to act on the

pending civil rights complaint and we find that mandamus relief

is   not    warranted      because   the     delay    is    not    unreasonable.

Therefore, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court

does not act expeditiously.          We grant leave to proceed in forma

pauperis.        We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in     the    materials

before     the    court   and   argument   would     not   aid    the    decisional

process.

                                                                  PETITION DENIED




                                       2